                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENYA YVONNIA COLLINS,                               )
                                                      )
                        Plaintiff,                    )
                                                      )
 vs.                                                  )    Civil No. 18-cv-643-JPG-DGW
                                                      )
 COMMISSIONER OF SOCIAL SECURITY,                     )
                                                      )
                        Defendant.                    )
                                                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s Request for Entry of Default. (Doc. 17).

       The pro se plaintiff was granted leave to proceed in forma pauperis in April 2018. (Doc.

5). The Court issued a Notice of Impending Dismissal in August 2018 because plaintiff had not

served defendant. (Tr. 7). Plaintiff then requested issuance of summons. In December 2018, she

filed an executed summons. (Doc. 13).

       Plaintiff took no action to prosecute the case since then. On June 27, 2019, the Court issued

another Notice of Impending Dismissal. (Tr. 16). Plaintiff then filed a request for entry of default

at Doc. 17.

       Entry of default is proper only where “a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” FED. R. CIV. P. 55(a). Defendant here is an employee or officer of the United States

sued in his official capacity. His duty to plead or otherwise defend arises only after he has been

properly served. FED. R. CIV. P. 12(a)(2).

       Proper service on defendant requires serving copies of the summons and complaint on the

United States attorney for this district; the Attorney General of the United States at Washington,



                                                 1
D.C.; and the agency, officer, or employee, as provided in FED. R. CIV. P. 4(i).

       The executed summons filed by plaintiff shows that it was mailed to the Commissioner of

Social Security at 650 Missouri Avenue, East St. Louis, Illinois. That is not proper service.

       Plaintiff’s Request for Entry of Default. (Doc. 17) is DENIED.

       Plaintiff is granted an extension, up to August 26, 2019, in which to properly serve

defendant. Failure to demonstrate proper service by that date will result in dismissal of this action.

IT IS SO ORDERED.

DATE: JULY 23, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               UNITED STATES DISTRICT JUDGE




                                                  2
